NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

RICHARD EVERETT LEE GURULE,                      No. 13-36051

               Plaintiff - Appellant,            D.C. No. 6:13-cv-01569-SI

  v.
                                                 MEMORANDUM*
JOHN HANLIN, Sheriff; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Oregon state prisoner Richard Everett Lee Gurule appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants were deliberately indifferent to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 892 (9th Cir. 2011) (dismissed under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Gurule’s action because Gurule failed

to allege facts demonstrating that defendants were deliberately indifferent in

diagnosing and treating his rheumatoid arthritis while he was housed at the

Douglas County Jail. See Toguchi v. Chung, 391 F.3d 1051, 1057-58, 1060 (9th

Cir. 2004) (deliberate indifference is a high legal standard; medical malpractice,

negligence, a difference of medical opinion, or a prisoner’s difference of opinion

with the physician regarding the course of treatment is not sufficient); see also

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be liberally construed, a plaintiff must still present factual allegations

sufficient to state a plausible claim for relief); Clouthier v. County of Contra Costa,

591 F.3d 1232, 1241-42 (9th Cir. 2010) (the deliberate indifference standard

applies to pretrial detainees because pretrial detainees’ Fourteenth Amendment

rights are comparable to prisoners’ Eighth Amendment rights).

      AFFIRMED.




                                            2                                       13-36051